IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-10-00260-CV

                           IN RE TONY R. MITCHELL


                                Original Proceeding


                           MEMORANDUM OPINION

       Tony Ray Mitchell, an inmate at the time, sent a petition for writ of mandamus

against the trial judge of the 18th District Court in Johnson County, to the Second Court

of Appeals in Fort Worth. Because Johnson County is within our territorial jurisdiction

and not the Second Court’s jurisdiction, the Second Court forwarded the petition to us.

We accepted the petition and filed it.

       It appears that Mitchell is complaining about not receiving notice of a judgment

from the trial court when Mitchell had filed an answer and had filed motions and

objections to the suit on file with the trial court. From the documentation submitted by

Mitchell, the trial court has set the matter for a hearing on August 16, 2010. There does
not appear to be any reason why Mitchell could not be present at the hearing to

participate and obtain rulings on his motions and objection.

        Nevertheless, there are numerous procedural problems with the petition. We

use Rule 2 to look beyond those problems and deny the petition. See TEX. R. APP. P. 2.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed July 28, 2010
[OT06]




In re Mitchell                                                                     Page 2